Citation Nr: 0803916	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic right ankle sprain and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

During the hearing, the veteran submitted additional medical 
evidence and waived his right to have the RO initially 
consider it.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  In April 1988, the RO denied the veteran's claim for 
service connection for a right ankle disorder and, although 
notified of that decision and of his procedural and appellate 
rights, he did not perfect a timely appeal.

2.  Evidence added to the file since that April 1988 
decision, however, is not cumulative of evidence already of 
record and raises a reasonable possibility of substantiating 
this claim.

3.  Still, though, the preponderance of the evidence is 
against a causal link between the veteran's current right 
ankle disorder and any remote incident, including injury, in 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a right ankle disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's current right ankle disorder is not due to 
a disease or an injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in March 2005 and provided to the 
appellant prior to the June 2005 rating decision on appeal 
satisfies the duty-to-notify provisions with respect to the 
claim for service connection for a right ankle disorder as 
this letter discusses the requirements for substantiating 
this claim.  Also, since the Board is reopening the claim on 
the basis of new and material evidence, there need not be any 
discussion of whether the veteran received VCAA notice 
sufficient to satisfy the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), including insofar as apprising him of 
the specific reasons his claim was previously denied so he 
could respond by submitting evidence addressing these 
shortcomings.  He did, however, receive this necessary notice 
in the March 2005 letter.  Moreover, since the Board 
is ultimately denying his underlying claim for service 
connection on the merits, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudicing him even if he did not receive 
additional notice concerning these downstream elements of his 
claim because they are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, 
records show he did receive this Dingess notice in an August 
2007 letter when being informed of the date, time, and 
location of his September 2007 hearing.

If there was even arguably any deficiency in the notice to 
the veteran or the timing of this notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore 
found the error harmless.)  See, too, Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records.  He also 
has been afforded a VA examination in connection with his 
claim.  As well, as mentioned, he had a hearing before the 
undersigned Veterans Law Judge, and he has submitted lay 
evidence in the form of his written communications.  

Accordingly, VA has made all reasonable efforts to assist the 
veteran in the development of his claim.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the extensive efforts already performed 
in this case, cannot be justified.  The record, as a whole, 
is found to undermine the veteran's claim.  Thus, there being 
no other indication or allegation that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

Analysis

The April 1988 rating decision denied the veteran's claim for 
service connection for a right ankle disorder.  The June 2005 
rating decision now at issue and the November 2005 Statement 
of the Case (SOC) included consideration of whether there was 
new and material evidence to reopen this claim.  And although 
the RO reopened the claim, albeit ultimately denied it on the 
underlying merits, so, too, must the Board make this 
threshold preliminary determination because this, in turn, 
affects the Board's jurisdiction to adjudicate the underlying 
merits of the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary of VA shall reopen the claim and review the 
former disposition of it.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).



At the time of the April 1988 denial, the service medical 
records included evidence of treatment for right ankle 
complaints in August 1973 following a fight.  The diagnosis 
was a sprain, and the veteran's right ankle was placed in a 
cast for approximately four weeks.  In December 1973 
following another fight, the diagnosis again was right ankle 
sprain; there was no evidence of a fracture.  In October 1974 
the veteran dropped a barrel on his right foot and sprained 
it.  The report of his June 1975 separation examination does 
not contain any objective clinical findings of right ankle 
impairment and, indeed, includes a statement from the veteran 
attesting that he was in "perfect health."  His military 
service ended in July 1975.

The post-service medical evidence consisted of a March 1988 
report of a VA examination, which noted no additional 
treatment for the right ankle since service.  There was, 
however, a diagnosis of chronic sprain of the right ankle.

The RO sent the veteran a letter notifying him of that April 
1988 decision denying his claim and apprising him of his 
procedural and appellate rights, in the event he elected to 
contest the decision.  But he did not, so that April 1988 
decision became final and binding on him based on the 
evidence then of record.  38 C.F.R. § 20.1103.

Since that determination, the veteran has applied to reopen 
his claim for service connection for a right ankle disorder.  
The evidence submitted since the RO's April 1988 denial of 
his claim consists of his February 2005 request to reopen his 
claim, VA and private medical records reflecting treatment 
for right ankle complaints, statements from a VA physician 
received in March and October 2005, an April 2005 report of a 
VA right ankle examination and opinion, and the veteran's 
September 2007 Travel Board hearing testimony.  

Based upon the reasons for the prior denial, the evidence now 
includes current findings of right ankle impairment as well 
as statements from a VA physician, received by VA in March 
and October 2005, indicating the veteran's chronic bilateral 
ankle pain, swelling, stiffness and instability is the result 
of post-traumatic degenerative arthritis secondary to ankle 
fractures sustained while he was in basic training in the 
military service; thus, this evidence is new and material 
because it suggest a correlation between his current right 
ankle disability and injury during his military service.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Note also that, for the limited purpose of 
determining whether new and material evidence has been 
submitted, the credibility of this evidence, although not its 
weight, must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  Therefore, the veteran's claim is 
reopened.  38 C.F.R. § 3.156.

The next step for the Board in deciding this case is to 
assess the probative value of this new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance.  [citations omitted].  
Alternatively, failing to make that inquiry of the 
veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement 
of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on 
the merits without first remanding the matter to 
the RO.
Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
he has been prejudiced thereby.  Bernard, 4 Vet. App. at 393.

In this case, over the history of his claim, the veteran has 
been provided pertinent laws and regulations regarding 
service connection, the determinative issue.  He also has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  As well, he 
has provided hearing testimony on this issue and has reviewed 
all of the pertinent evidence.  His arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted, which has become a 
moot point anyway.  Thus, the Board finds that he is not 
prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for a right ankle disorder on a de novo basis.

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain conditions like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As already acknowledged, the veteran's service medical 
records reflect treatment for complaints of right ankle 
impairment and show a diagnosis of right ankle sprain.  But 
there was never mention of any fracture, and even by the 
veteran's own account, when discharged from service in 1975, 
he was in "perfect health."

The initial post-service complaint of right ankle pain was 
not until many years later, during the veteran's March 1988 
VA examination of his right ankle.  Thus, from the time of 
his July 1975 separation from active duty service until his 
March 1988 VA examination - nearly thirteen years later, it 
is not shown that he had any relevant complaints or sought 
any treatment for his right ankle.  He has testified that he 
sought treatment from employee health at the VA medical 
facility where he was employed, but there are no records 
documenting that purported treatment.  And while he is 
competent to testify that he experienced pain and other 
symptoms involving his right ankle during that intervening 
period between 1975 and 1988, he is not competent to 
etiologically link any current right ankle disability to his 
military service, including to his documented sprains.  This, 
instead, requires competent medical evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

Concerning this determinative issue, there are differing 
medical opinions.

On the one hand, the March and October 2005 statements from 
the veteran's VA physician include the opinion that the 
veteran's current chronic bilateral ankle pain, swelling, 
stiffness and instability is the result of post-traumatic 
degenerative arthritis secondary to ankle fractures sustained 
while he was in basic training in the military service.

On the other hand, an April 2005 report of a VA examination 
of the veteran's right ankle reflects that the examiner 
reviewed the veteran's claims file, service medical records, 
and the statement from the VA physician received in March and 
October 2005.  Based upon examination of the veteran, 
including X-ray evaluation, the diagnosis was metatarsalgia 
with possible plantar fasciitis and bilateral ankle 
synovitis.  And of particular interest, this examiner 
commented that it is not at least as likely as not that the 
veteran's current right ankle and foot condition is related 
to his service injuries.  In discussing the rationale of this 
opinion, this examiner noted that, while in the military, the 
veteran had a significant enough sprain of the right ankle to 
be casted for several weeks; however, there is no evidence on 
X-ray that he has degenerative change.  And with respect to 
the opinion of the veteran's VA physician, this examiner 
noted that neither X-ray examination of the veteran's feet 
nor his service medical records substantiate the finding that 
he sustained ankle "fractures" (as opposed to "sprains") 
during his active duty service.  Further, said this examiner, 
with the symmetry of the veteran's symptoms (i.e., affecting 
not only his right ankle and foot, but also his left ankle 
and foot), it is more likely that some other condition is 
resulting in his bilateral foot and ankle pain rather than a 
service-connected injury only to the right foot and ankle.  
His injury in the military (to only his right ankle and 
foot), added this examiner, would not result in identical 
symptoms occurring in both the right and left feet and 
ankles.  

The Board finds this VA examiner's opinion to be more 
probative than the opinion of the veteran's VA physician to 
the contrary.  Although there is no question the veteran has 
current right ankle disability - and, indeed, as mentioned, 
also had problems with his right ankle and foot while in the 
military, as the VA examiner pointed out, the veteran's 
service medical records are completely unremarkable for any 
finding of a "fracture" of the right ankle (as opposed to a 
"sprain"), and his initial post-service right ankle 
complaint was not until March 1988, approximately 13 years 
after his discharge from active duty service in July 1975.



The lapse of so many years between the veteran's separation 
from military service and the first complaints or treatment 
for the claimed disorder is a factor for consideration in 
deciding his service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, based upon 
his service and post-service medical records, the Board finds 
that service connection cannot be granted for a right ankle 
disorder.

It is acknowledged that the statements received in March and 
October 2005 from the veteran's VA physician include the 
opinion that the veteran's current bilateral ankle disorder 
is the result of ankle "fractures" sustained during his 
period of active duty service.  However, in evaluating the 
probative value of competent medical evidence, the Court has 
stated that the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  It is not error for the Board 
to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1994).

Consequently, the Board finds that the VA examination opinion 
is more complete and thorough than the statements of the 
veteran's VA physician.  The VA examination report was based 
upon a thorough review of the claims file (including specific 
notation of the critical distinction that the veteran 
sustained right ankle and foot sprains while in service, not 
fractures), and this VA examiner also provided a thorough 
discussion and extensive support for his opinion, 
which included consideration of the statement from the 
veteran's VA physician.  This VA examiner also pointed out 
that it seems unlikely the veteran would have identical 
current symptoms involving both feet and ankles when he only 
sustained injury to his right ankle and foot during service.



In contrast, the opinion of the veteran's VA physician is not 
based on a review of the veteran's medical history, 
consisting of the service, VA, and private treatment records.  
Moreover, it is premised on an inaccurate history of an ankle 
fracture during service, as opposed to sprain.  Therefore, 
the Board finds that the opinion of the VA examiner is more 
probative than the statement of the veteran's VA physician.  
Note also there is no "treating physician rule" that would 
require the Board to give more probative value to the 
statement from the veteran's treating VA physician, in 
comparison to the statement from the VA examiner.  See, e.g., 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).

The Board has not overlooked the veteran's hearing testimony 
and written communications.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide opinions relating 
to the etiology of diseases.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, these statements 
regarding the etiology of his right ankle disorder are not 
probative evidence as to the issue on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right ankle disorder.  Thus, there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

The petition to reopen the claim for service connection for a 
right ankle disorder is granted.

But service connection for the right ankle disorder is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


